OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections – Specification
 
Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II) 
Specifically:
1. The terminology “reference view” has no specific meaning in United States design patent practice. As described in the accompanying feature statement, the views described as “reference” show the television receiver with the display portion swiveled or tilted at differing angles. The descriptions should reflect the angle of view as well as the different configurations of the article being disclosed.
2. The description of reproduction 1.2 refers to the view as a “rear perspective view”, however reproduction 1.1 is described only as “perspective”. 
3. Reproduction 1.4 is described as “back”, while reproduction 1.2 is described as a “rear perspective”. 
For clarity, consistency, and accuracy, the descriptions of the reproductions should be amended. Suggested language:

--1.1 : Right side perspective view
1.2 : Second right side perspective view
1.3 : Front view
1.4 : Left view
1.5 : Right view
1.6 : Top view
1.7 : Enlarged right side perspective view, taken from reproduction 1.1
1.8 : Exploded right side perspective view
1.9 : Rear view
1.10 : Bottom view
1.11 : Enlarged right side perspective view, showing the hinges in an alternate position
1.12 : Right view, showing the hinges in an alternate position
1.13 : Front view, showing the claimed design in an alternate position
1.14 : Top view, showing the claimed design in an alternate position
1.15 : Top view, showing the claimed design in in an alternate position
1.16 : Top view, showing the hinges in an alternate position
1.17 : Front view, showing the hinges in an alternate position
1.18 : Front view, showing the hinges in an alternate position
1.19 : Right side perspective view, showing the claimed design in in an alternate position
1.20 : Right side perspective view, showing the claimed design in in an alternate position
1.21 : Right side perspective view, showing the claimed design in in an alternate position
1.22 : Right side perspective view, showing the claimed design in in an alternate position
1.23 : Right side perspective view, showing the claimed design in in an alternate position--

Claim Rejection – 35 U.S.C. 112

The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:

The scope of the design is inconsistently disclosed, resulting in an inconsistent claim. Specifically, the same portion of the stand for television receiver that is drawn in solid line in the majority of the disclosure, including within in the same reproduction, is drawn in dot-dash broken line in reproduction 1.15. The dot-dash line is described in the specification as describing portions which form no part of the claimed design, which causes a contradiction in the disclosure of the claim.

    PNG
    media_image1.png
    712
    678
    media_image1.png
    Greyscale

The applicant may overcome this rejection by addressing the inconsistent scope. The simplest means would be by cancelling reproduction 1.15, as it functions solely as a supportive reproduction and is not necessary for enablement of the claimed design. Should the applicant follow this route, none of the reproductions need be renumbered as Hague convention does not require it, though amendments renumbering the reproductions consecutively (e.g. 1.16 onward as 1.15 and so forth) would be accepted. Any language in the specification pertaining specifically to cancelled reproductions would also need to be removed.

Alternatively, the applicant may attempt to disclose the same content (the ability of the design to pivot to alternate configurations) by adding additional reproductions to the disclosure which show the design singularly, drawn fully in solid line, in each of the alternate positions. This would be supported by the original disclosure, and would be unlikely to necessitate any rejections for failing to comply with the original description of the claim.

Note that simply converting the alternative positions of the article shown in reproduction 1.15 to solid line, and otherwise using the same multiple-configuration disclosure as shown in the original 1.15, is discouraged. This would create a new inconsistency of scope by implying a scope which extends to three separate articles in reproduction 1.15, instead a singular version of the article, as shown in all other reproductions. 

Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).

If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.

When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter. Corrections for inconsistency must be applied uniformly throughout the entire disclosure. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922